Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the response filed 10/17/2022 as an applicant’s reply to the previous restriction requirement. Claims 1-18 and 29 are elected without traverse and are currently pending. Claims 19-28 and 30 are not elected.

Priority
Current application, US Application No. 16/897,619, is filed on 06/10/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method of forecasting well logs of a target well, the method comprising: (1.A)
obtaining well data of the target well by a computing system, the well data comprising depth and geological information and multiple reservoir parameters; (1.B)
and estimating jointly multiple well logs of the target well by the computing system utilizing an artificial intelligence (AI) network with the well data of the target well, the Al network being trained based on well data of existing wells that comprises multiple reservoir parameters of the existing wells jointly as inputs of the Al network and multiple well logs of the existing wells jointly as outputs of the Al network, (1.C.1) the estimated multiple well logs of the target well being reconciled with each other (1.C.2) ”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.A), (1.C.1) and (1.C.2) are treated by the Examiner as belonging to Mathematical Concept groupings as the limitations include the mathematical estimation and prediction of well logs of a target well using computing system through optimization (reconciliation or adjustment). Use of an AI neural network (NN) is a mathematical concept because NN represents a mathematical model consisting of connections of nodes and each node is implemented with a mathematical function. AA NN model is an abstract representation of an actual process or an actual object. Training an AI NN is also treated as mathematical calculation to find optimal coefficients of NN for a corresponding relationship between input and output data. The highlighted limitation (1.B) is treated as a mental process or a combination of mental process and mathematical concept as the limitation involves mental judgment and showing mathematical relationships among well data.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method of forecasting well logs of a target well”, “obtaining well data of the target well by a computing system”;
In Claim 29: “A computing system comprising: at least one processor; and at least one non-transitory machine readable storage medium coupled to the at least one processor having machine-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to perform operations”;
As per claim 1, the additional element in the preamble “A method of forecasting well logs of a target well” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitation/step “obtaining well data of the target well by a computing system” represent standard data collection steps in the art and they only add insignificant extra solution to the judicial exception, The limitations/elements “a target well” and “a computing system” are not particular in the art.
As per claim 29, the additional element in the preamble “A computing system comprising: at least one processor; and at least one non-transitory machine readable storage medium coupled to the at least one processor having machine-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to perform operations” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements represent general computer resources in the art and they are not particular. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Kim, Gary, Saikia and Hussain in the list of prior art cited below)
	Claims 1-18 and 29, therefore, are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-0 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (S. Kim and et al, “Generation of Synthetic Density Log Data Using Deep Learning Algorithm at the Golden Field in Alberta, Canada”, Geofluids, January 2020, 2020:1-26, 26 pages).
As per claim 1, Kim discloses
A method of forecasting well logs of a target well, (well logging prediction [pg. 2 right col 3rd par, Fig. 1]) the method comprising:
	obtaining well data of the target well ([Fig. 1a]) by a computing system (computational cost [pg. 8 left col 2nd par, computer [pg. 26 reference 17 & 20], the well data comprising depth (sonic log with … coordinates ‘i.e., latitude, longitude, and depth’ as the input [pg. 3 left col 2nd par, Fig. 1c input, pg. 5 right col 2nd par]),  and geological information and multiple reservoir parameters; (sonic & density logs with the location information of the well [pg. 3 right col 1st par], not only the spatial relationship but also the geological similarity. In other words, we acquire well data in the same depositional environment rather than just based on a physical distance [pg. 3 right col 2nd par])
	and estimating jointly multiple well logs of the target well by the computing system utilizing an artificial intelligence (AI) network with the well data of the target well, (determine the sonic log as input and the density log as output for the DNN [abs], verification of trained DNNs by test well [Fig. 1g], Using the trained DNN, the 12 sonic log data can be transformed to synthetic density logs and both the given 17 density logs and the synthetic 12 density logs can be used in a combined way for building a porosity model [pg. 25 right col 2nd par])
the Al network  being trained based on well data of existing wells that comprises multiple reservoir parameters of the existing wells jointly as inputs of the Al network and multiple well logs of the existing wells jointly as outputs of the Al network, (well log data of 10 surrounding wells and their location data were used to train a prediction model, predicted three logs simultaneously [pg. 2 left col 4th par], synthetic density log, existing … density log [pg. 3 left col 3rd par],  train a DNN model [pg. 3 right col 4th par, Fig. 1, 6-7], A reliable neural network can be built by properly prepared training data. [pg. 4 right col 3rd par]) 
the estimated multiple well logs of the target well being reconciled with each other (the discrepancy between the true and predicted density data is calculated [pg. 11 left col 1st par, eq. 4, Fig. 1 e-g], data preprocesses results in decreased errors, overall reduced errors … verify … for qualified training [pg. 11 right col 1st par]).

As per claim 2, Kim discloses claim 1 set forth above.
Kim further discloses the estimated multiple well logs of the target well are reconciled with the multiple well logs of the existing wells and geographic formation associated with the target well and the existing wells. (optimized network, objective function is the mean square error ‘MSE’ between outputs by the DNN and the target outputs, target density data Di and the predicted density data ai,SH-OL, minimize the objective function MSE [pg. 8 left col 3rd par – right col 2nd  par, eq. 2 &3, Fig. 6]).

As par claim 3, Kim discloses claim 1 set forth above.
Kim further discloses processing the well data of the target well to be conformed with the well data of the existing wells. (data normalization [pg. 3 right col 1st par], normalization of given data, different units and scales [pg. 5 right col 3rd par, Table 1], normalized in a consistent way [pg. 6 left col 1st par])

As par claim 4, Kim discloses claim 3 set forth above.
Kim further discloses performing temporal and spatial information normalization on the well data of the target well, wherein temporal and spatial information normalization on the well data of the existing wells are performed before training the Al network. (normalization of given data, different units and scales [pg. 5 right col 3rd par, Table 1], shows temporal and spatial data unit, normalized in a consistent way, min-max normalization, raw data, preprocessed data … for training of a DNN-based prediction model [pg. 6 left col 1st par, eq. 1])

As per claim 6, Kim discloses claim 1 set forth above.
Kim further discloses the reservoir parameters of the target well are determined based on the reservoir parameters of the existing wells and a geological relationship between the existing wells and the target well. (obtaining qualified training data, not only the spatial relationship but also the geological similarity, acquire well data in the same depositional environment, wells, target field [pg. 3 right col 2nd par – 5th par])

As per claim 7, Kim discloses claim 1 set forth above.
Kim further discloses the reservoir parameters of the target well are generated by the computing system using a second Al network with previously estimated well logs of the target well using the trained Al network. (2nd well, from trained networks [pg. 19 left col 1st – 2nd par, Table 6, eq. 4])

As per claim 8, Kim discloses claim 7 set forth above.
Kim further discloses the second Al network is trained based on reconciled data of second existing wells that comprises reconciled well logs of the second existing wells jointly as second inputs of the second Al network and reconciled reservoir parameters of the second existing wells jointly as second outputs of the second Al network. (mean RMSE [pg. 11 left col eq. 4], data preprocess results in decreased errors for the … training algorithms, overall reduced error … verify necessity of proper preprocessing for qualified training data [pg. 11 right col 1st par], sensitivity analysis for … network layers [pg. 11 right col section 3.1.2, Fig. 10], RMSE, reconstruction results from … trained networks [pg. 19 left col 1st – 2nd par, Table 6, eq. 4])

As per claim 9, Kim discloses claim 7 set forth above.
Kim further discloses the second Al network comprises a deep feed-forward neural network. (DNN [abs, Fig. 6, eq. 3], feed forward neural networks [pg. 2 left col line 3-2 from the bottom]).

As per claim 16, Kim discloses claim 1 set forth above.
Kim further discloses obtaining new reservoir parameters of the target well based on the estimated multiple well logs of the target well by the computing system; and evaluating hydrocarbon properties of the target well based on the new reservoir parameters of the target well by the computing system. (density log, consider the effect of secondary porosity properly and can be utilized for identification of evaporate minerals, regarding the target field conditions … density log data are key information to build a reliable porosity model, for target field … additional density log data are … required  [pg. 2 right col last par – pg. 3 left col first par], oil reservoir [pg. 2 left col 3rd par – 4th par, right col 3rd par], predictions of oil production rates [pg. 25 right col 2nd par])

As per claim 17, Kim discloses claim 1 set forth above.
Kim further discloses generating reconciled reservoir parameters of the target well by the computing system using a second Al network with the estimated multiple well logs of the target well, (2nd well, from trained networks [pg. 19 left col 1st – 2nd par, Table 6, eq. 4])	
wherein the second Al network is trained based on reconciled data of second existing wells that comprises reconciled well logs of the second existing wells jointly as second inputs of the second Al network and reconciled reservoir parameters of the second existing wells jointly as second outputs of the second Al network. (mean RMSE [pg. 11 left col eq. 4], data preprocess results in decreased errors for the … training algorithms, overall reduced error … verify necessity of proper preprocessing for qualified training data [pg. 11 right col 1st par], sensitivity analysis for … network layers [pg. 11 right col section 3.1.2, Fig. 10], RMSE, reconstruction results from … trained networks [pg. 19 left col 1st – 2nd par, Table 6, eq. 4]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
As per claim 5, Kim discloses claim 1 set forth above.
Kim further discloses forecasting well log of a well without drilling, selecting of wells in the same geological formation between target well and other wells, and obtaining training well data from the selected wells (expensive drilling [pg. 1 right col], arbitrary locations without drilling [pg. 2 left col 3rd par from the bottom], wells in the blue area, red wells were drilled [pg. 3 right col 2nd par from the bottom], wells sharing the same depositional setting in the Slave Point Formation [abs], a prediction model is trained by well log data from the same geological formation of the target reservoir [pg. 3 left col 4th par], location if wells in the same depositional environment [Fig. 3c]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Kim to select a target well to be drilled, arranging the target well and the existing wells are within a same reservoir for a reliable and efficient forecasting of the 
well logs of a target well. (Kim – reliable prediction [abs, introduction], efficiently finding a training condition [pg. 9 left col 3. results and discussion]).

As per claim 18, Kim discloses claim 1 set forth above.
Kim further discloses a need of obtaining multiple logs of a target field (estimated porosity data from well logging are critical information for geo-statistics, evaluation for target field, secondary porosity … can be utilized, additional density log [pg. 2 right col end par from the bottom – pg. 3 left col 1st par]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Kim to select one or more of the estimated multiple well logs of the target well for actual measurement to achieve a reliable and efficient forecasting of the  well logs of a target well.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Saikia (P. Saikia and et al, “Artificial Neural Networks in the domain of reservoir characterization: A review from shallow to deep models”, Computers & Geosciences 135 (2020) 104357).
As per claim 10, Kim discloses claim 1 set forth above.
Kim is silent regarding wherein the Al network comprises a capsule convolutional neural network and a deep belief neural network that are interconnected with each other (DNN [abs, Fig. 6, eq. 3], feed forward neural networks [pg. 2 left col line 3-2 from the bottom]).

Saikia discloses use of convolutional neural network and a deep belief neural network that are interconnected with each other (CNN, DBN [pg. 4 left col 3rd par]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Kim in view of Saikia to use an Al network comprising a capsule convolutional neural network and a deep belief neural network that are interconnected with each other for a reliable and efficient forecasting of the well logs of a target well.

As per claim 11, Kim and Saikia disclose claim 10 set forth above.
Using the teachings of the set forth combined prior art, it would have been obvious to a person having an ordinary skill in the art to configure the deep belief neural network to perform temporal and spatial information normalization on the well data of the target well, wherein the capsule convolutional neural network comprises a plurality of capsules and is configured to estimate jointly the multiple well logs of the target well using the plurality of capsules, and wherein the deep belief neural network is configured to reconstruct capsule output data of the plurality of capsules for estimating jointly the multiple well logs of the target well since it has been held that rearranging limitations/elements of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 12, Kim and Saikia disclose claim 10 set forth above.
Using the teachings of the set forth combined prior art, it would have been obvious to a person having an ordinary skill in the art to configure the deep belief neural network to perform temporal and spatial information normalization on the well data of the existing wells, wherein the capsule convolutional neural network comprises a plurality of capsules and is configured to estimate jointly the multiple well logs of the existing wells using the plurality of capsules, and wherein the deep belief neural network is further configured to reconstruct capsule output data of the plurality of capsules for estimating jointly the multiple well logs of the existing wells since it has been held that rearranging limitations/elements of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950) and also since it has been held that mere duplication of the essential working limitations/elements/steps of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 13, Kim and Saikia disclose claim 12 set forth above.
Kin further discloses data normalization (data normalization [pg. 3 right col 1st par], normalization of given data, different units and scales [pg. 5 right col 3rd par, Table 1], normalized in a consistent way [pg. 6 left col 1st par]).

Using the teachings of the set forth combined prior art, it would have been obvious to a person having an ordinary skill in the art to configure the deep belief neural to separate the normalized well data into a plurality of normalized inputs and corresponding normalized outputs according to temporal, spatial, and type aspects, and wherein each capsule in the capsule convolutional neural network is configured to receive one or more respective normalized inputs as input data and corresponding normalized outputs as output data since it has been held that rearranging limitations/elements of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 14, Kim discloses claim 1 set forth above.
Kim discloses multiple reservoir parameters, but is not explicit on the multiple reservoir parameters comprise two or more of a list of parameters comprising permeability, porosity, oil saturation, water saturation, lithology, matrix density, and clay content.

Saikia discloses (reservoir property estimation, permeability, porosity, water saturation … [pg. 5 right col first par from the bottom – pg. 6 left col 2nd par from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Kim in view of Saikia to disclose the multiple reservoir parameters comprise two or more of a list of parameters comprising permeability, porosity, oil saturation, water saturation, lithology, matrix density, and clay content for a reliable and efficient forecasting of the well logs of a target well.

As per claim 15, Kim discloses claim 1 set forth above.
Kim discloses multiple reservoir parameters, but is not explicit on the multiple well logs comprise two or more of a list of well logs comprising logs of bulk density, resistivity, velocity, gamma ray, deep induction, neutron porosity, and density porosity.

Saikia discloses (reservoir property estimation, density, resistivity …. [pg. 5 right col first par from the bottom – pg. 6 left col 2nd par from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Kim in view of Saikia to disclose the multiple well logs comprise two or more of a list of well logs comprising logs of bulk density, resistivity, velocity, gamma ray, deep induction, neutron porosity, and density porosity for a reliable and efficient forecasting of the well logs of a target well.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gray (US 20160245065 A1).
As per claim 29, Kim discloses use of computer (computational cost [pg. 8 left col 2nd par, computer [pg. 26 reference 17 & 20]) and operational steps performed by computer as shown above in claim 1.

However, Kim does not explicitly disclose “a computing system comprising: at least one processor; and at least one non-transitory machine readable storage medium coupled to the at least one processor having machine-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to perform operations”.

Gray discloses the above limitations regarding use of computer resources (programable computers, processors [0025-0026], software product, a non-volatile or non-transitory storage medium, instructions, computer device [0028]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Kim in view of Gary to perform recited operational steps using recited computer resources to forecast well logs of a target well reliably and efficiently.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Hassan (US 20180018561 A1) discloses data associated with one or more geological formations as input; and permeability as output of a Markov model and with one or more geological formations, calculates, using processing circuitry and a trained Hidden Markov model, log - likelihood values to group the data into a plurality of clusters , and trains an artificial neural network for each of the plurality of clusters when the mode of operation is training mode [0003].

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857